DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/13/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Glauning (US 2014/0377622).
Regarding claim 1, Glauning discloses in Figs 1-13, a rechargeable battery pack (ref 10a) for supplying electrical drive power to an electrically driven machining device (Title, [0024]), comprising: a plurality of rechargeable battery cells (refs 12a), wherein the rechargeable battery cells (refs 12a) each have cell contacts (refs 22a, 28a, etc.); a housing (refs 54a, 30b+40a), wherein the rechargeable battery cells (refs 12a) are arranged within (Figs 1-2) the housing (refs 54a, 30b+40a); and a potting compound ([0017]), wherein the potting compound ([0017]) protects ([0017]) the cell contacts (refs 22a, 28a) from contact with water from outside ([0017]) the housing (refs 54a, 30b+40a), wherein the housing (refs 54a, 30b+40a) has a housing top part (ref 54a) and a housing bottom part (ref 30b+40a), the housing bottom part (refs 30b+40a) overlaps (Figs 2, 6) the housing top part (ref 54a) such that the housing top part (ref 54a) defines an outer region (Figs 2, 6) and an inner region (Figs 2, 6) of the housing bottom part (refs 30b+40a) for the potting compound ([0017]), and a casting level ([0017] defines casing compound within structure) of the potting compound in the outer region ([0017]) is above a casting level ([0017]) of the potting compound in the inner region ([0017]).

Regarding claim 2, Glauning discloses all of the claim limitations as set forth above and also discloses the housing has a feed opening (Fig 2, opening underside of ref 54a and top opening of ref 30b), the feed opening (Fig 2) is configured for feeding the potting compound ([0017]) into the housing (refs 54a, 30b+40a), and the feed opening is 

Regarding claim 3, Glauning discloses all of the claim limitations as set forth above and also discloses the feed opening (Fig 2, opening underside of ref 54a) is arranged on a bottom side (Fig 2) of the housing (ref 54a).

Regarding claim 4, Glauning discloses all of the claim limitations as set forth above and also discloses at least one closure body (any part of the bottom housing, refs 30b+40a), wherein the at least one closure body is configured to close the feed opening (any part of bottom housing 30b+40a closes under side of top part 54a).

Regarding claim 8, Glauning discloses all of the claim limitations as set forth above and also discloses the rechargeable battery cells (refs 12a) are round cells (Fig 2).

Regarding claim 9, Glauning discloses all of the claim limitations as set forth above and also discloses the housing top part (ref 54a) is gas-tight ([0042])

Regarding claim 10, Glauning discloses all of the claim limitations as set forth above and also discloses at least one of: an opening of the housing top part (ref 54a) faces (Figs 2, 6) the housing bottom part (refs 30b+40a).

Regarding claim 11, Glauning discloses all of the claim limitations as set forth above and also discloses the potting compound forms a potting block ([0017]) in the outer region and in the inner region ([0017], defines casting compound within entire structure).

Regarding claim 12, Glauning discloses all of the claim limitations as set forth above and also discloses a measuring and/or power electronics system (ref 38a, [0041]), wherein the measuring and/or power electronics system (ref 38a, [0041]) is electrically connected to a plurality of the cell contacts (refs 22a, 28a, [0041], [0042]), and the measuring and/or power electronics system (ref 38a, [0041]) is within the housing (refs 54a, 30b+40a) below the casting level ([0017], discloses casting compound is in entire structure, embedding components therein) of the potting compound ([0017]).

Regarding claim 13, Glauning discloses all of the claim limitations as set forth above and also discloses a plurality of rechargeable battery pack contacts (refs 50a, 52a), wherein the rechargeable battery pack contacts (refs 50a, 52a) are configured for electrically connecting ([0041], [0042]) the rechargeable battery pack (ref 10a) and the 

Regarding claim 14, Glauning discloses in Figs 1-13, a machining system (Title, [0024]), comprising: a rechargeable battery pack (ref 10a) as set forth above; and an electrically driven machining device (Title, [0024]), wherein the rechargeable battery pack (ref 10a) and the machining device (Title, [0024]) are configured to be electrically connected to one another ([0041], [0042]) for supplying electrical drive power ([0041], [0042]) from the rechargeable battery pack (ref 10a) to the machining device (Title, [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Glauning (US 2014/0377622) as applied to claim 2 above, and further in view of Yoo (US 2009/0092895).
Regarding claim 5, Glauning discloses all of the claim limitations as set forth above but does not explicitly disclose a feed valve, wherein the feed valve has the feed opening and the at least one closure body.
Yoo discloses in Figs 1-13, a battery pack (Title) including utilizing injection molding of resin to form the battery structure ([0011], [0013], [0024], [0059], [0061]).  The molding includes utilizing an injection valve (ref 1120) on a housing/molding structure (ref 1100).  The resin material is injected via the valve (ref 1120), the valve having an opening and closing (by definition of a valve).  This configuration enhances the injection method of the battery manufacture, resulting in a simplified process/structure and cost and time savings ([0073]).
Yoo and Glauning are analogous since both deal in the same field of endeavor, namely, utilizing injection molding of resins for battery structures.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glauning (US 2014/0377622) as applied to claim 1 above, and further in view of Harada et al. (US 2009/0258282).
Regarding claim 6, Glauning discloses all of the claim limitations as set forth above and also discloses the tops of the cells (refs 12a) are above ([0017]) the potting compound ([0017]) but does not explicitly disclose the rechargeable battery cells each have a gas outlet point.
Harada et al. discloses in Figs 1-16, a battery module (Title) including a plurality of round cells (refs 11).  The cells (refs 11) have gas release valves on a top surface thereof ([0098]).  This configuration prevents internal pressure buildup enhancing overall battery cell safety ([0098]).
Harada et al. and Glauning are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the gas safety valves discloses by Harada et al. onto the individual battery cells of Glauning to prevent internal pressure buildup within the individual cells, thereby enhancing overall battery safety.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Glauning (US 2014/0377622) as applied to claim 1 above, and further in view of Rodriguez (US 3,314,823).
Regarding claim 7, Glauning discloses all of the claim limitations as set forth above but does not explicitly disclose the rechargeable battery cells are entirely above the casting level of the potting compound.
Rodriguez discloses in Figs 1-8, a battery pack (ref 5) including a plurality of round battery cells (refs 13’, C2/L40-41) therein.  The bottom of the pack structure includes a polymer padding material (refs 15, C2/L38-39).  The cells (refs 13’) are entirely above the polymer padding material (refs 15, C2/L38-39, Fig 2).  This configuration enhances structural integrity and leakproofness of the battery structure (C1/L8-26).
Rodriguez and Glauning are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the padded structure disclosed by Rodriguez into the structure of Glauning to enhance structural integrity and leakproof the overall structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725